Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
con la cual concurre el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 24 de enero de 1977
“Un estatuto debe ser interpretado de manera que no de-rrote un propósito constitucional.” Martínez v. Tribunal Su*666perior, 81 D.P.R. 945, 953 (Santana Becerra, 1960). La Cons-titución consagra el derecho a juicio rápido — Art. II Sec. 11 —que ha sido considerado como uno de naturaleza fundamental. Jiménez Román v. Tribunal Superior, 98 D.P.R. 874, 876 y 881 (Dávila, 1970). La Regla 64 (n) (4), Reglas de Pro-cedimiento Criminal, 1963, que en cuanto a lo que aquí nos concierne es idéntica al Art. 448 del Código de Enjuicia-miento Criminal, del cual procede, es la manera estatutaria de concretar en la práctica el citado precepto constitucional para que no tengan que ser los tribunales quienes dispongan su propia versión en términos de tiempo. Martínez, supra, págs. 953 y 954.
La opinión del Tribunal hace una interpretación restricti-va de dicha Regla como si el derecho a juicio rápido, conce-bido en términos de un plazo de 120 días, quedase al arbitrio de los tribunales. A mi juicio la intención legislativa está claramente estatuida en el precepto que comentamos, y en su antecesor, Art. 448, que dispone que 120 días debe ser el plazo máximo que tenga el Estado para enjuiciar a un acu-sado de delito, salvo que exista justa causa. Interrumpido dicho término, no debe quedar en el aire y sin concreción al-guna en cuanto a plazo se refiere el derecho a juicio rápido.
En línea con este criterio resolvió este Tribunal en Pueblo v. Cepeda, 31 D.P.R. 489 (1923), que si bien la suspensión del juicio solicitada por el acusado constituye una renuncia al derecho a juicio rápido, debe celebrársele juicio dentro de los 120 días siguientes. Dijo este Tribunal (pág. 490): “Si des-pués de la suspensión la corte no señala la vista para dentro de un término razonable en armonía con el espíritu de la ley, concretado en cuanto a término razonable en el artículo 448 del propio Código de Enjuiciamiento Criminal, surge necesa-riamente en el acusado de nuevo el derecho a pedir el sobre-seimiento.” El término del Art. 448 era, como ahora, 120 días a partir de “la presentación de la acusación.”
También en armonía con este principio se ha resuelto re-*667petidamente que el término de 120 días se aplica a las causas apeladas del Tribunal de Distrito al Superior, debiendo com-putarse a partir de la fecha en que los autos queden radicados en este último tribunal. Pennington v. Corte, 60 D.P.R. 260 (1942); Pueblo v. Balzac, 56 D.P.R. 649 (1940); Pueblo v. Ortiz, 51 D.P.R. 379 (1937); Pueblo v. Romero, 39 D.P.R. 557 (1929); Pueblo v. Correa, 34 D.P.R. 884 (1926); Pueblo v. Mercado, 27 D.P.R. 568 (1919). En Balzac resolvimos que el no oponerse el acusado a la posposición no milita contra su derecho al sobreseimiento. Es que las renuncias a los dere-chos fundamentales no se presumen. F.S.E. v. Comisión Industrial, 105 D.P.R. 261 (1976). Deben ser “expresas y no pre-suntas, así como voluntarias y efectuadas con pleno, conoci-miento de causa.” Pueblo v. Arcelay Galán, 102 D.P.R. 409, 415 (1974); Pueblo v. Morales Romero, 100 D.P.R. 436 (1972).
El Tribunal se apoya principalmente en lo que respecta al análisis de la Regla 64 de las de Procedimiento Criminal, en los casos de Pueblo v. Rivera (a) Panchito, 9 D.P.R. 505 (1905) y Ex Parte Arroyo, 15 D.P.R. 127 (1909). Estas decisiones se fundaron en lo dispuesto en las disposiciones del Art. 448, ordinal segundo, del Código de Enjuiciamiento Criminal de 1902, derivado del Art. 1382 del Código Penal de California y fuente de nuestra Regla 64. La base de estas decisiones es hoy cuestionable. Las razones, sean de índole semántica o de orden público, para sostener que, de disolverse el jurado, resultan inaplicables los términos del antiguo Art. 448 y de la actual Regla 64 no son del todo claras y de hecho confligen con la garantía constitucional del juicio rápido.
En apoyo de la continuada validez de estas decisiones de comienzo de siglo, se alude a la enmienda que sufrió en 1951 el artículo 1382(2) del Código Penal de California para acla-rar la aplicabilidad del término allí dispuesto a situaciones en que se ha disuelto el jurado. La inferencia es que exige en-mienda la Regla 64 (n) para lograr tal propósito. La reali-*668dad, no obstante, es que la referida enmienda simplemente reconoció el tratamiento jurisprudencial del problema.
En People v. Cryder, 90 C.A.2d 194 (1942), ya se había resuelto que a partir de la disolución comenzaba a contar un nuevo término de 60 días. En People v. Angelopoulos, 30 C.A.2d 538 (1939), se determinó que la acusación debía de-sestimarse por no haberse presentado dentro de los 60 días a partir de la disolución del jurado. Al mismo efecto: In re Scott, 81 Cal.App. 577 (1927).
Es interesante séñalar también que en California se re-solvió desde temprano en este siglo que el derecho a juicio rápido contenido en la Constitución de California protegía al acusado que se iba a someter a un nuevo juicio después de la disolución de un jurado. Por tal razón se entendió, bajo una base distinta a los casos ya mencionados, que a partir de la disolución comenzaba a transcurrir otro término de 60 días. In re Begerow, 133 Cal. 249-354 (1901).
La doctrina de In re Begerow, supra, fue rechazada por este Tribunal en Ex parte Arroyo, supra, debido a que"el caso de Begerow no era de aplicación por haberse resuelto a la luz de una disposición constitucional específica. En vista de que ahora existe en el Art. II, Sec. 11 de nuestra Constitución un artículo equivalente al de California queda sin fundamento, por tanto, el razonamiento de este Tribunal en Ex parte Arroyo. Lo que el caso ante nos plantea es exactamente la oportunidad de hacer en 1977 en Puerto Rico lo que las cortes de California hicieron desde 1901, ya que, como se ha visto, no es necesario intervención legislativa para ampliar el al-cance del precepto estatutario.
En él caso ante nos no se ha sometido razón alguna que pueda constituir justa causa para no celebrar juicio al acusa-do dentro de los 120 días siguientes al juicio en que el jurado no llegó a un acuerdo. El acusado compareció preparado para el juicio señalado para el 3 de noviembre. Se suspendió por estar el tribunal celebrando otro juicio. El nuevo señala-*669miento para el 28 de enero de 1976 — 148 días después del primer juicio — violó el derecho del acusado a un juicio rá-pido. La congestión en el calendario del tribunal no constituye justa causa. Jiménez Román v. Tribunal Superior, supra, pág. 883, y casos allí citados. Tampoco puede constituirla, como parece insinuarse en la opinión del Tribunal, que el acu-sado no protestara de que el tribunal disolviere el jurado luego de éste manifestar, tras una hora de deliberación, que no podía ponerse de acuerdo. Convengo que el tribunal debió ser más exigente y requerir esfuerzos adicionales al jurado para que tratara de llegar a un veredicto. Porque no lo fuera no debe afectarse el derecho del acusado a ser juzgado pronta-mente después de disolverse el jurado.
No creo que el término de 120 días para la celebración del juicio se considere un término demasiado largo. Desde que lo adoptamos aquí en 1902, al adoptar el Código Penal de California, lo hemos estado aplicando. Señalamos en Arcelay Galán, supra, pág. 414, que de hecho se recomiendan términos mucho más cortos. En la norma 4.10 (1) (c) del estudio publi-cado por la National Advisory Commission on Criminal Justice Standards and Goals se expresa como un objetivo de todo sistema criminal de justicia a lograrse para 1978, el hecho de que se celebre todo juicio por delito grave después de la diso-lución de un jurado no más tarde de 60 días del “Mistrial”. National Advisory Commission on Criminal Justice Standards and Goals, Corrections 1973, pág. 138. Aunque no se dis-ponen términos comparables, se recomienda que se impongan en la See. 2.2 de la- A.B.A., “Standards Relating Association to Administration for Criminal Justice”, 1974.
Revocaría la sentencia del tribunal de instancia.